DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The following addresses applicant’s remarks/amendments dated 10 May, 2022. 
 Claims 1-5 were amended; no new claims were added and no claims were cancelled. Therefore claims 1-5 are pending in the current application and will be addressed below.
The objection to claim 4 is withdrawn.
The 112(b) rejection to claim 4 is withdrawn.
Additionally, examiner recommends applicant use double brackets [[ ]] when amending claims to remove portions of the claim when “-“ are used in the claim. This will improve readability and clarity of amendments.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 15, “ is beam focusing delay time, single” appears instead of “is beam focusing delay time; single”
In line 14, “k is group ID” appears instead of “k is a group ID”
In line 14, “n is channel number” appears instead of “n is a channel number”
In line 15, “BeamformDelay_(n) is beam focusing delay time” appears instead of “BeamformDelay_(n) is a beam focusing delay time”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a single micro-beamformer to achieve a fine delay beamforming operation.” Fig. 7 and [0004, 14] appear relevant to this claim limitation. The micro-beamformer “includes use of a delay circuit for multiple channels at different scanning depths…” in the claim, but neither the claim nor the specification describes how the micro-beamformer delays multiple channel groups. The specification does not disclose if the delays are processed sequentially or simultaneously, or how the output of the single micro-beamformer is sent to the multi-beam beamformers. Therefore, it is not clear that the inventors had possession of the processing method for a multi-beam and micro-beamforming system. For this reason, claim 1, and its dependent claims, fail to satisfy the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "k is group ID” in line 14. It is indefinite what group ID means in this limitation. Examiner will interpret as ”k is an ID of the k-th channel group.” Claims 2-5, being dependent on claim 1, are similarly rejected.
Claim 1 recites the limitation "n is channel number” in line 14. It is indefinite what channel number means. Is it the n-th channel inside channel group k or the n-th overall channel? Claims 2-5, being dependent on claim 1, are similarly rejected.
Claim 1 recites “BeamformDelay (n) is beam focusing delay time.” It is unclear whether this is the total delay time or some other value. Examiner will interpret as the total delay time. Claims 2-5, being dependent on claim 1, are similarly rejected.
Claim 1 recites the limitations “the method utilizing…”, with everything after setting conditions for the course delay and fine delay values. However, uses of these delays are not positively recited in this claim leading to indefiniteness in how the method utilizes these calculations. As written, it is indefinite what applicant considers part of the method. Examiner recommends applicant redrafts claim 1 such that all portions of the “processing method” are located in the body of the claim instead of the preamble. Claims 2-5, being dependent on claim 1, are similarly rejected.
Claim 5 claims the “multi-beam and micro-beamforming system of claim 1”. It is unclear which statutory class claim 5 belongs to: either a process (as recited in independent claim 1) or a machine (system of claim 1). If applicant aims to claim the system, it is recommended that applicant redraft claim 5 as independent and positively recite each of the aspects of the system found in the preamble to claim 1.
Claim 5 recites “wherein suitable computational complexity and precision requirements are based as comprising”. It is unclear what applicant means by this statement rendering the claim indefinite. 
Claim 5 recites the limitation “each channel group comprises m = 8 channels.” It is unclear if a channel can belong to multiple channel groups or only a single channel group. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4 are directed at a processing method for a multi-beam and micro-beamforming system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method: 1) does not improve functioning of a computer itself, or improve another technology or technical field, because the claims recite simple mathematical relationships; 2) does not apply the abstract idea with, or by use of, a particular machine, because the equations could be applied to any system with applying fine and group delays; 3) does not effect a transformation or reduction of a particular article to a different state or thing because general equations for the time delays do not cause a transformation; 4) does not add a specific limitation other than what is well-understood, routine and conventional in the field because the equations are specified at a high level of generality; 5) does not add meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment because the claims only set the delays generally. Therefore, the claims do not contain significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman US 20150297183 A1 in view of Takano US 20200022677 A1 and Tanaka US 20150313575 A1.

Regarding Claim 1, Freeman teaches a processing method for a multi-beam and micro-beamforming system which uses a micro-beamformer to achieve a fine delay beamforming operation (elements of a patch are individually delayed; Fig. 1; [0003, 5, 16]), combined with a multi-beam coarse delay beamforming operation to achieve the purpose of multi-beam imaging (appropriate delays for each patch signal; [0016, 17]), which uses single beamforming fine delay focusing and signal summation achieved with compensation and correction of delay time in the beam focusing of multi-beam coarse delay ([0016, 17]); 
the micro-beamformer includes a use of a delay circuit for multiple channels at different scanning depths, signal delay focusing, and signal summation processing ([0016, 17]), where coarse delay is common group delay duration in the channel group, and fine delay is delay difference time of each channel in the channel group, the method utilizing,
a CoarseDelay(k) that is less than or equal to a value found by: 
CoarseDelay (k) <= min{BeamformDelay (n) | channel n inside channel group k} 
FineDelay (n) = BeamformDelay (n) - CoarseDelay (k)  	(total delay is the patch delay DL plus delay from delay lines 22 in Fig. 2, with each being less than the total delay for each patch; [0017])
wherein k is group ID, n is channel number, and BeamFormDelay (n) is beam focusing delay time,
and a CommonFineDelay (n) is beam delay time of the fine delay of a common single beam (common time for the patch; [0017]).
Freeman does not teach but Takano teaches:
a single beam fine delay time calculating employs fine delay of linear or non-linear function operation f(.), and meets the following conditions:
CommonFineDelay (n) = f(FineDelay_Beam_1 (n), FineDelay_Beam_2 (n), …,FineDelay_Beam_x (n))
where min (FineDelay_Beam_1 (n), FineDelay_Beam_2 (n), ......, FineDelay_Beam x (n )) <f(.) < max (FineDelay_Beam_ (n), FineDelay_Beam_2 (n), ......, FineDelay_Beam x (n)) ; 
wherein, Beam_x is x-th beam, (average delay time for rows and columns; [0045, 50]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Freeman to use a common delay time similar to Takano by using the average delay time for patches as a common delay time. This would help compensate for errors in the delays. 
Additionally, Freeman does not teach a single micro-beamformer.
Tanaka teaches a channel selection switch to choose the aperture scanned by a micro-beamformer ( selection switch 70 between main beamformer 31 and reception system circuit 13 which acts as a micro-beamformer by delaying and adding channel inputs, Fig. 13, [0009, 65, 81])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Freeman to use a single micro-beamformer with a method similar to Tanaka. This would help minimize the total number of connections required to the coarse beamformers. 

Regarding Claim 2, Freeman teaches the processing method for the multi-beam and micro-beamforming system of claim 1, wherein the micro-beamformer of different scans by the delay depth are summed with the signal processing delay focusing circuit of multi-channel signal lines ([0005, 19-22]) comprising: an input area divided into a plurality of channel groups, each channel and focusing delay disassembled into a fine delay and a coarse delay, where each group first performs a small range of fine delay and signal summation, and then performs a large range of coarse delay on the summed signal of each group and focus delay and summation to complete the calculation processing of the focus delay and signal summation required for beam focusing on each channel (Fig. 2; [0016, 17]).

Regarding Claim 3, Freeman teaches the processing method for the multi-beam and micro-beamforming system of claim 1 further comprising:
Freeman does not teach but Takano teaches:
CommonFineDelay(n) = mean{FineDelay_Beam_1 (n), FineDelay_Beam_2 (n), …,FineDelay_Beam_x (n)}	(average delay times for rows and columns; [0045, 50])
MeanOfFineDelayError_Beam_x (k) = mean{ FineDelay_Beam_x (n) – CommonFineDelay_(n) | channel n inside channel group k} ([0058, 59])
CompensatedCoarseDelay_Beam_x (k) = CoarseDelay_Beam_x (k) + MeanOfFineDelayError_Beam_x (k) 	(compensation of quantized delay error can be performed using basic (coarse) delay circuit; [0079, 80])
wherein Beam_x is the x-th beam, CommonFineDelay (n) is the beam delay time of the fine delay of a common single beam, and CompensatedCoarseDelay_Beam_x (k) is the coarse delay after compensation and correction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Freeman to use the average delay, average errors, and compensation methods of Takano. This would help minimize errors in the total delay. 


Regarding Claim 4, Freeman teaches the processing method for a multi-beam and micro-beamforming system of claim 3,
Freeman does not teach but Takano teaches wherein the CommonFineDelay (n) the CompensatedCoarseDelay_Beam_x (k) are added to get the effective delay time of the beam focusing ([0045, 50, 79, 80]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Freeman to compensate the coarse delay and use the common fine delay of Takano. This would help minimize errors in the total delay. 

Regarding claim 5, Freeman teaches a multi-beam and micro-beamforming system of claim 1 wherein suitable computational complexity and precision requirements are based as comprising N = 8-32 channel groups, and each channel group comprises m = 8 channels, and n = 8 * N th channels (64 element 1D array with 8 patches each with 8 elements; [0005]) with X = 2 ~ 8 multi-beam beamformers (Fig. 2 and 3 show 3 beams; [0004-6, 17-19]).

 Response to Arguments
Applicant’s arguments, see pages 6-10, filed 10 May, 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art (Tanaka US 20150313575 A1) and additional rejections under 35 U.S.C. 101 and 35 U.S.C. 112.  
Regarding applicant’s argument that Freeman fails to provide definitions similar to the CourseDelay (k), FineDelay(n), and CommonFineDelay: Freeman discusses delays in [0017] such that “the delay line groups DL1, DL2, and DL3 each delay the signals from the elements of their respective patch to a common time or phase reference for the patch.” Here, the delay of each individual line is the fine delay and the common time is the common fine delay. These are then further delayed using delay lines 22a, 22b, and 22c providing the course delay for each channel group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645